internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-114230-99 date date partnership b_trust date year year dear this letter responds to your date ruling_request and subsequent correspondence submitted as the tax_matters_partner for partnership asking that the service grant partnership an extension of time to make an election under sec_754 of the internal_revenue_code b the primary beneficiary of a qualified terminable_interest trust trust died on date of year the assets of trust were included in b’s estate for federal estate_tax purposes in addition pursuant to the terms of trust trust terminated upon b’s death before b’s death trust was a partner of partnership partnership filed its year and year partnership returns without a sec_754 election sec_754 provides that a partnership may elect to adjust the basis of partnership property in the case of a distribution_of_property or in the case of a transfer of a partnership_interest the election applies to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which such election is filed and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed for filing the return for such taxable_year including extensions thereof sec_1_754-1 refers to sec_1 now sec_301 of the procedure and administrative regulations for rules regarding extensions of time for filing elections sec_301_9100-1 provides that the commissioner has the discretion to grant a reasonable extension of the time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case the requirements of sec_301_9100-3 have been met consequently partnership is granted an extension of time for making the election until days following the date of this letter the election should be made in a written_statement filed with the district_director for association with partnership’s year and year tax returns a copy of this letter should be attached to the statement filed with the district_director enclosed is a copy for that purpose this letter is conditioned on the timely filing of amended returns affected by the sec_754 election consistent with having the election in place except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specifically we express no opinion concerning whether partnership is in fact a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter will be sent to partnership’s authorized representative sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosurer copy of this letter copy for sec_6110 purposes
